Mr. Presiding Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Intoxicating liquors, § 232*—elements of damages in civil damage action. Damages accruing only from loss to a person’s means of support can be recovered, in an action under section 9 of the Dramshop Act (J. & A. If 4609). 2. Intoxicating liquors, § 216*—when evidence admissible in civil damage action as to conduct of father toioards children. Evidence as to attention, care, watchfulness and services given by a father when intoxicated, to his children, is not admissible in an action by them under section 9 of the Dramshop Act (J. & A. IF 4609) against a person for making sale of liquor to their father. 3. Intoxicating liquors, § 216*—when erroneous admission of evidence in civil damage action cured by instruction. Since an action under section 9 of the Dramshop Act (J. & A. If 4609), for injuries sustained by children by sales of liquor to their father, is confined to the injury suffered in their means of support, proof of the conduct of the parent, when intoxicated, towards his children is incompetent, and its admission is not cured by an instruction correctly limiting their damages. 4. Witnesses, § 304*—how witness’ conviction of crime shown. Proof of the conviction of witness of an infamous crime may, for the purpose of impeachment, be shown by his admissions on the stand, or proven like any other fact. 5. Intoxicating liquors, § 223*—when witness impeachable by conviction under Dramshop Act. A witness in an action under section 9 of the Dramshop Act (J. & A. jf 4609), by children to recover for injuries caused by sales of liquor to their father, cannot be impeached by showing his conviction for selling intoxicating liquor, since not an infamous crime. 6. Appeal and error, § 542*—when motion to strike essential to review of nonresponsive answer of witness. Error cannot be predicated on a voluntary nonresponsive answer to a question on the cross-examination of a witness, where no motion was made by the opposite party to exclude it. 7. Intoxicating liquors, § 208*—when checks given defendant admissible in civil damage action. Checks drawn by a parent and payable to the defendants in an action by the drawer’s children under section 9 of the Dramshop Act (J. & A. IF 4609), for loss occasioned by the death of their father, are not admissible where the defendants were not engaged in selling liquor at the date of the checks, and it was not shown that the checks were given in payment for intoxicating liquors. 8. Intoxicating liquors, § 249*—when instruction based on civil damage act sufficient. An instruction in an action under section 9 of the Dramshop Act (J. & A. If 4609), hy children to recover for the injury to their means of support by the death of their father, based on that portion of such section which is applicable to the case, held not erroneous, where the jury were instructed as to the true measure of damages in other portions of the charge. 9. Instructions, § 96*—instruction as to weight and credit to be given testimony. An instruction in an action by children under section 9 of the Dramshop Act (J. & A. If 4609), that such weight and credit should be given the testimony of witnesses as the jury should believe them entitled to under all the circumstances of the case, held erroneous. 10. Intoxicating liquors, § 247a*—when argument of counsel erroneous in civil damage action. An argument by the plaintiffs’ counsel to the jury in an action under section 9 of the Dramshop Act (J. & A. IT 4609), that the intoxicating liquors sold the plaintiffs’ father was the cause of his death, and that the defendants were murderers, held prejudicial to the defendants.